Citation Nr: 1624897	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  12-21 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active duty in the Army from February 1966 to December 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In April 2015 the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This case was previously before the Board in June 2015, when it was remanded for further development. 

The Veteran has submitted additional evidence directly to the Board.  He submitted a waiver of RO consideration in June 2016 and the Board may therefore consider the evidence in the first instance.


FINDINGS OF FACT

1.  For the period on appeal, the Veteran's PTSD was manifested by no more than occupational and social impairment with deficiencies in most areas due to symptoms such as unprovoked irritability, anger, constant depression, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships.

2.  The Veteran is service connected for PTSD, rated at 70 percent (by this hereby decision); bilateral tinnitus, rated at 10 percent; and bilateral hearing loss, rated noncompensable.  

3.  The Veteran's service-connected disabilities do not preclude him from obtaining or retaining substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for the Veteran's PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for the grant of TDIU have not been met.  38 U.S.C.A. § 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by letters dated in October 2011 and June 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's VA medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim. The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.

The Board remanded the claim in order to obtain updated VA medical records, for notice concerning the claim for TDIU, and in order to provide a VA examination.  As noted above, VA medical records have been obtained and notice concerning the TDIU claim was provided in June 2015.  A VA examination was also provided.  Accordingly, there has been substantial compliance with the Board's remand.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations in November 2011 and August 2015. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the VA examination reports are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and the examiners described the Veteran's psychiatric disorder in sufficient detail to allow the Board to make a fully informed determination. Id.
 
Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's PTSD has been evaluated as 50 percent disabling effective October 13, 2011, under Diagnostic Code 9411.  Diagnostic Code 9411 uses the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

Under the General Rating Formula, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The maximum schedular rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a) (2015).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015). 

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V). 

In rendering the decision below, the Board has relied, at least in part, on Global Assessment of Functioning scale (GAF) scores that mental health professionals have assigned to evaluate the Veteran.  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

VA mental health notes dating from October 2010 to November 2012 indicate that the Veteran had nightmares, insomnia and flashbacks.  Mental status examinations revealed fair hygiene and grooming; cooperative and pleasant behavior; normal rate of speech; euthymic or mildly dysphoric mood; full affect; linear thought process; and fair concentration, memory, insight and judgment.  He denied suicidal or homicidal ideation, intent or plan as well as hallucinations.  The assigned GAF was 65.  October 2011 and April 2012 addenda indicate that the correct GAF was 60.  

An October 2011 statement from a VA psychiatrist noted that the Veteran had intrusive thoughts, exaggerated startle response, almost daily nightmares, flashbacks, difficulty controlling his anger, isolation, constant irritability and a short fuse.  He was hypervigilant and often checked the perimeters.  

The Veteran underwent a VA examination in November 2011.  The Veteran told the examiner that his symptoms have increased since he has been working less due to the economy.  The Veteran endorsed symptoms of intrusive thoughts, nightmares, flashbacks triggered by certain sounds, exaggerated startle response, and hypervigilance.  He reported that he was detached from family and friends, easily irritated and provoked, had difficulty maintaining substantial employment, and had sleeping issues.  The Veteran reported taking medication for his symptoms and attending therapy, and finding both helpful.  He denied being hospitalized or making ER visits for his symptoms.  He became self employed as a wall paper hanger as he could not tolerate working for others.  He had a cabin in the woods but did not know his neighbors and although he attends a Moose Lodge, he did not know anyone's name.         

Upon examination, the examiner noted that the Veteran was oriented, he was appropriately groomed, his behavior was appropriate, his affect was anxious and depressed, he communicated within normal limits, his attention and focus were impaired, he did not report any panic attacks, he denied delusions or hallucinations, his thought processes were normal, his judgment was not impaired, and his abstract thinking was normal.  He did not have a problem when working because it was repetitive work, but his mind wandered and he had difficulty sustaining focus when reading.  Obsessive-compulsive behavior was present but not severe enough to interfere with routine activities.  The Veteran's memory was impaired to a moderate degree, and he reported forgetting names and recent events (which the examiner opined was the result of PTSD, depression, and the natural aging process).  Suicidal and homicidal ideation were absent.  The examiner assigned the Veteran a GAF of 50, noting that he had serious impairment in social and occupational functioning.  

In a December 2011 statement, the Veteran's partner related that he had nightmares and was extremely irritable and quick to anger.  He did not want to participate in any social activities and was not able to work in his trade very often because this caused him to be more depressed.  He seemed to be able to handle small one-day jobs versus longer projects.  

In April 2013, the Veteran reported to his vocational rehabilitation case manager that he was working as a wallpaper installer but could only work about 30 hours per month making $1,000.00 monthly.  He was at the point where he might not be able to work at all due to PTSD as he did not sleep well which affected his concentration, memory and energy level.  Through the vocational rehabilitation woodshop, he was to improve his mood, physical activities, social interaction, and community integration skills.

VA mental health records dating from August 2013 to May 2015 reveal that the Veteran had fair hygiene and grooming; cooperative and pleasant behavior; normal rate of speech; euthymic mood; full affect; linear thought process; and fair concentration, memory, insight and judgment.  He denied suicidal or homicidal ideation, intent or plan as well as hallucinations.  The Veteran complained of sleeping less than 4 hours per night, nightmares about once a week, flashbacks, hypervigilance, irritability, startle response, and drinking about 3 beers per day. The assigned GAF in August 2013 was 50.

Vocational Rehabilitation Therapy notes dating from March 2014 to June 2015 indicated that the Veteran typically worked on wood turnings on the lathe and had prior experience with woodworking equipment.  He continued to complete woodworking projects safely and with minimal supervision on Monday, Wednesday and Friday from 8:00 a.m. to 11:30 a.m.
  
During the April 2015 hearing, the Veteran testified that he was anxious when he was around people and that he did not trust people.  He was constantly on guard and would walk the property to see what was happening.  He also reported having trouble finishing projects as he would take a measurement and by the time he went back to cut the wallpaper, he had forgotten the measurement.  He also had an inability to focus and would go from one thing to another.  He related that he was verbally but not physically aggressive.  He did work a little bit on his own (six to ten hours per week or less than poverty level) and had walked off of jobs.  He related that he could not get into positions he used to physically.  He also indicated that he could not work for other people.    

The Veteran underwent another VA examination in August 2015.  The examiner noted that the Veteran has been in a relationship with his partner for over 20 years, that he socialized at the Moose Lodge weekly, and had lunches with friends several times a month.  The Veteran reported having few close friends, working only a few hours a week, in part due to his PTSD symptoms (irritability and lack of motivation), physical limitations, and lack of need to work full-time due to income from Social Security Administration and VA disability benefits.  The Veteran reported sleep issues and an increase in alcohol intake (from three to six drinks a day), as well as use of marijuana for mood and pain management.    

The Veteran reported that his partner had to be careful at night, as he had nightmares, and that their relationship was "fine."  They owned a cabin, and the Veteran enjoyed going out to stay in it.  The Veteran related that he enjoyed woodworking and reading, going out to dinner and lunch with his partner, and visiting his mother.  He also related that he had lost jobs due to irritability and impatience with customers.  

Upon examination, the examiner noted that the Veteran had adequate grooming, appropriate eye contact and cooperative behavior, normal speech, euthymic or anxious mood, congruent affect, linear and goal-directed thinking, no suicidal or homicidal ideation, normal orientation, grossly intact memory, intact basic abstraction, and intact insight and judgment.  The examiner related that the Veteran experienced anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining relationships, and difficulty in adapting to stressful circumstances, including work.  The examiner noted that while the Veteran historically denied suicidal ideation, on the examination he claimed to have occasional "fleeting" and passive suicidal ideation (without plan or intent).
    
The Veteran's VA treatment records show that he received treatment for his PTSD symptoms.  A February 2015 treatment note related that he was not able to maintain substantial employment due to his "combined service connected disabilities" (PTSD, tinnitus, and bilateral hearing loss), and that ongoing nightmares interfered with his sleep, making it difficult for him to work.  Many of the Veteran's medical records focused on back pain and knee pain, which limited the Veteran's mobility, and which are not service-connected.  

The Veteran's partner has reported that the Veteran experienced "road rage" when he drove, became angry very quickly and lost temper with her easily, did not want to socialize, was very moody, had nightmares during which he shouted about the war, was distrustful, was becoming more of a recluse and was more depressed, forgets to take his medication, has trouble recalling things such as names and tv channels, has daily unprovoked anger outbursts, had frequent violent outbursts where he broke things (golf clubs, the tv, coffee mugs) and punched things (walls), and no longer worked.    
  
In November 2015, several of the Veteran's friends and neighbors submitted statements on his behalf, relating that the Veteran had little patience, was irritable, did not want to socialize, had a very negative attitude, isolated, was always hypervigilant and sat with his back to the wall, startled very easily, had regular arguments with his partner, which could be heard outside of their residence, was an aggressive driver with "road rage," and drank alcohol in excess.  

Based on the record, the Board finds that an evaluation of 70 percent for the period on appeal is warranted.  As discussed above, the Veteran's symptoms and severity thereof more closely approximate a 70 percent evaluation including, in particular, anger issues, which include unprovoked irritability, as well as ongoing depression, severely impaired impulse control (as evidenced by periods of verbal aggression), and difficulty in personal and work relationships.  Other symptoms included intermittent inability to perform activities of daily living, isolation, obsessional rituals, difficulty in adapting to stressful circumstances including work or a work like setting, lack of sleep resulting in lack of focus, and issues with memory. The Veteran also had some suicidal thoughts.  Ultimately, the Veteran's overall disability picture warrants a 70 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

Since the Veteran has been diagnosed as having psychiatric conditions in addition to the service-connected disorder and the symptoms attributable to other psychiatric conditions have not been disassociated from his service-connected disorder, the Board has considered all psychiatric symptoms in reaching the above conclusion.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Board has considered a higher evaluation of 100 percent disabling.  However, there is no evidence that the Veteran experienced symptoms such as "persistent" delusions or hallucinations; gross impairment of thought processes or communication; memory loss for names of close relatives, own occupation or his own name; grossly inappropriate behavior; persistent danger of hurting himself and others; disorientation to time or place; or other symptoms of a similar severity, frequency and duration.  While one examiner indicated the Veteran had fleeting suicidal thoughts (but no plan or intent), the evidence does not indicate that he is in persistent danger of hurting himself.  Moreover, although one examiner found that the Veteran had an intermittent inability to perform activities of daily living, such was considered in assigning the 70 percent evaluation.  Simply put, the Veteran's disability picture more closely approximated a 70 percent disability evaluation.  The signs and symptoms and the severity thereof were considered in determining that his disability more nearly approximates the criteria for a 70 percent rating.  The lay statements, which are considered competent, credible and probative, also support the finding above that a 70 percent rating is approximated.  Ultimately, looking at the evidence as a whole, the Board finds that a higher evaluation of 100 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

Extraschedular Considerations

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. § 3.321(b)(1) (2015) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for PTSD specifically consider symptoms such as depression, irritability, anger, isolation, and difficulty getting along with others.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's disability was manifested by such symptoms.  As noted, these symptoms are part of the schedular rating criteria.

The Board notes that the United States Court of Appeals for the Federal Circuit held that the combined effects of a Veteran's service-connected disabilities is also for consideration in determining whether the schedular evaluation is adequate under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The evidence does not indicate that there are any combined effects resulting from the other service-connected disabilities that impacted the psychiatric disability.  Accordingly, referral for consideration of an extraschedular rating on this basis is also not warranted.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The issue of TDIU is considered below.

TDIU

The Veteran asserts that he is permanently unemployable due to service-connected disabilities, and that a TDIU rating is warranted.  38 C.F.R. § 4.16 (2015).   

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

Under the applicable regulations, TDIU may be granted when it is established that the service-connected disabilities are so severe that they prevent securing or following substantially gainful employment.  If there are two or more service connected disabilities, there must be at least one disability rated 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

Service connection is in effect for PTSD, rated at 70 percent (by this hereby decision); bilateral tinnitus, rated at 10 percent; and bilateral hearing loss, rated noncompensable.  The criteria for consideration of TDIU pursuant to 38 C.F.R. § 4.16(a) have therefore been met.

The remaining question is whether the Veteran's service-connected disabilities render him unemployable.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating is in itself recognition that the disability makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Veteran underwent a PTSD examination in November 2010.  The examiner noted that the Veteran had intermittent difficulty in performing activities of daily living.  The Veteran related that, back in the 1970s, he had significant impairment to his ability to work due to anger outbursts, which was the partial reason for him losing a job back then.  The Veteran reported that he worked part-time after that, and his job was no longer significantly affected by PTSD symptoms.  The Veteran stated that he had fairly good relationships with others, but also had intermittent difficulties with anger outbursts and had a difficult time making new friends.      
The Veteran underwent another PTSD examination in November 2011.  The Veteran told the examiner that he has not worked as much as he normally did since 2010 due to the economy.  The examiner noted that the Veteran had social and occupational impairment with reduced reliability and productivity.  

In October 2011, the Veteran's VA psychiatrist wrote in a treatment note that the Veteran had difficulty maintaining substantial employment as a result of his PTSD symptoms.  

A March 2013 Vocational Rehabilitation Consult note related that the Veteran worked full-time as a wallpaper installer.  A July 2012 note echoed that statement.  

In December 2014, March 2015, May 2015, and July 2015 the Veteran's treating VA psychiatrist wrote in treatment notes that the Veteran, as a result of his combined disabilities, and without regard for other factors, was unable to obtain and maintain substantial employment. 

At the April 2015 Board hearing, the Veteran related that he worked six to ten hours a week, and that his income for the previous year was about 12 thousand dollars, and nine thousand dollars the year before, plus age-related Social Security benefits and VA disability benefits.  The Veteran stated that he was unable to work due to irritability, lack of experience, detachment from others, lack of motivation to complete tasks, and hypervigilance and exaggerated startle response.  See page 6 of the Hearing Transcript.  

Information concerning the business was submitted by the Veteran which showed that in 2014, his business had gross receipts or sales of almost $25,000.00.

On June 15, 2015, VA informed the Veteran that he may be entitled to compensation at the 100 percent rate if he was unable to secure and follow a substantially gainful occupation because of his service-connected disabilities.  VA asked the Veteran to complete, sign, and return the enclosed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  This information was necessary to ascertain the Veteran's current employment status, which is unclear, as well as the last substantially gainful employment that the Veteran engaged in.  VA has not received a response from the Veteran.   

The Veteran underwent another PTSD examination in August 2015.  The Veteran told the examiner that he has been self-employed as a wall paper hanger since 2011.  The examiner noted that the records were somewhat conflicted and unclear as to how often the Veteran worked, as the Veteran told the examiner that he worked about eight to nine hours a week, partially because he received social security benefits and VA disability, which allowed him to pay his bills without working as much as he used to.  In contrast, a February 2015 Rehabilitation Consultation note related that the Veteran worked "almost full-time."   The Veteran also reported that he was not as motivated as he used to be to pursue work, and that he had lost jobs on occasions due to his impatience and irritability.  The Veteran added that he was going to have surgery for both of his knees in the near future, and did not anticipate working full time after that.       

The Veteran thereafter reported in an April 2016 letter that the statement of a doctor that he was working almost full time was false.  He indicated that he had not been working.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities and their symptoms are 100 percent disabling.  The evidence of record does not show that it is at least as likely as not that the Veteran is unemployable.  It is unclear as to exactly how much the Veteran works, and what his educational background is (in addition to this being unclear from the record, the Veteran has failed to filled out the requisite forms which would clarify these questions), but it is clear that the Veteran has reported to multiple examiners and physicians that he worked full-time, or close to full-time, while telling others that he worked only several hours a week.  While the Veteran's treating psychiatrist at VA related that he Veteran could not obtain and perform in a gainful occupation, the Veteran simultaneously related to VA examiners that he was working full-time, or close to it.  While the Veteran did report having disagreements with some of the people who hired him, it appears from his testimony that most of those issues occurred back in the 1970s.

Nevertheless, as discussed above, it is not the medical opinion of the physicians that is dispositive.  Rather, the adjudicator must make a decision on the employability question based on the findings of the physicians and the entirety of the record.  Moore v. Nicholson, 21 Vet. App. 211 (2007) (while the medical examiner provides a disability evaluation, the rating specialist interprets medical reports in order to match the rating with the disability).

In sum, to the extent that Veteran complained of PTSD impairment from his service-connected psychiatric disability, the objective evidence of record does not show that such rendered him unemployable.  In short, there is no showing that the Veterans is unable to secure or follow a substantially gainful occupation by reason of his service-connected PTSD (or the combination of all of his service-connected disabilities).  This is shown by the information that the Veteran is self-employed and his business made more than $24,000.00 in 2014 which is higher than the poverty rate.  During the Board hearing in 2015, the Veteran reported that he made less than the poverty rate during the prior year, however, the Board finds most probative the official income information later provided by the Veteran. Moreover, in November 2011, the Veteran reported that he was not working as much as he normally did due to the economy.  While the Veteran reports not having worked full time, substantially gainful employment does not require full time work and the most probative evidence shows that his work is more than marginal.  A clinician has opined that the Veteran is unable to work due to his combined disabilities but did not explain which disabilities contribute to unemployability and how they contribute.  Although the Veteran's PTSD impairs him with respect to work, he has experience working as a wallpaper hanger and also in woodworking.  Both of these positions suit his preference of working for himself and alone.  It is noted that physical limitations have also been noted as contributing to work difficulties and both wallpaper hanging and woodworking require the ability to stand and work in various positions, however, such limitations are physical and not due to the PTSD, hearing loss or tinnitus.  

For the reasons set out above, the claim for a grant of TDIU must be denied.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2014), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, and recognizes that a 70 percent rating for PTSD shows that the Veteran experiences a serious impairment, the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability for any period of time covered by this claim.  Although they produce impairment, the evidence does not reflect gainful employment is precluded solely due to the Veteran's service-connected disabilities.  Indeed, based on his self-asserted long history of employment, coupled with service connected disabilities that at best only hinder his social, occupational, and communicative abilities, and without consideration of his age, the Board finds that the Veteran would be able to work.  Thus, for all the foregoing reasons, the Board finds that the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 38 C.F.R. § 3.340 (2015).


ORDER

Entitlement to an evaluation of 70 percent for PTSD, but no higher, is granted. 

Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU) is denied. 



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


